515 S.E.2d 808 (1999)
30 Va. App. 152
Jon Douglas ALEXANDER, Appellant,
v.
COMMONWEALTH of Virginia, Appellee.
Record No. 2136-97-3.
Court of Appeals of Virginia.
June 29, 1999.
Robert B. Armstrong, Fairfax, for appellant.
Donald E. Jeffrey, III, Assistant Attorney General (Mark L. Earley, Attorney General, on brief), for appellee.
Present: FITZPATRICK, C.J., and BENTON, COLEMAN, WILLIS, ELDER, ANNUNZIATA, BUMGARDNER, LEMONS and FRANK, JJ.

UPON A REHEARING EN BANC
Upon a rehearing en banc, the stay of this Court's January 12, 1999 mandate is lifted, the judgment of the trial court is reversed and the case is remanded, for the reasons stated by the majority of a panel of this Court in Alexander v. Commonwealth, 28 Va.App. 771, 508 S.E.2d 912 (1999).
Chief Judge Fitzpatrick and Judge Bumgardner dissent for the reasons set forth in the panel's dissenting opinion.
This order shall be published and certified to the trial court.